Andrew G. Patel
Attorney-at-Law
80 Broad Street, Suite 1900
New York, New York 10004
apatel@apatellaw.com
Fax 646-304-6604                                                Telephone 212-349-0230

By ECF and Email


                                       March 12, 2020




The Honorable J. Paul Oetken
United States District Judge
United States Courthouse
40 Centre Street
New York, NY 10007

                                Re:    United States v. Jeffrey Estevez
                                       S1 18 Cr. 669 (JPO)

Dear Judge Oetken:

        This letter is respectfully submitted to request the following:

    1. That the following schedule be set for filing of pretrial motions and trial
       of this matter:

                Defense Motions:     July 6, 2020
                Government Response: August 13, 2020
                Defense Replies:     August 17, 2020

                Trial:                 January 19, 2021

      This schedule is being proposed with the consent of counsel for the
Government and all defense counsel, including Mr. Zachary
Margulis-Ohnuma, Esq., counsel for Josue Sanchez, who was recently brought
into this matter.

    2. The parties also jointly respectfully request that, in light of the current
       health crisis, that Your Honor adjourn the conference currently
       scheduled for March 17, 2020, to a date after the motions have been filed
The Honorable J. Paul Oetken
United States District Judge
March 12, 2020
Page 2



      or such date as would be convenient for the Court.

      Thank you for your consideration.

                                          Respectfully submitted,


                                           /s/Andrew Patel
                                          Andrew G. Patel




cc:   All Counsel by ECF

               The schedule proposed herein is so ordered.
               The March 17, 2020 conference is adjourned to July 9, 2020, at
               11:00 am. Time is excluded through July 9, 2020, under the Speedy
               Trial Act, 18 USC 3161(h)(7)(A), the Court finding that the ends of
               justice outweigh the interests of the public and the defendants in a
               speedy trial.
                 So ordered.
                 March 16, 2020
